DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20130258408 A1) in view of Yokomitsu et al. (US 20180176500 A1), Murayama (US 20070201389 A1) and Robert (US 20210044968 A1).

Regarding claim 1, Mizutani teaches a device (Mizutani, Fig. 2, printer 10) comprising: a memory; and at least one processor (Mizutani, Fig. 1) and wherein the at least one processor is configured to: receive a request to temporarily pair with a wireless device (Mizutani, Fig. 2 and Par. 53, printer 10 receives the connection request signal from the mobile terminal 50); pair with the wireless device in response to the request, wherein the pairing comprises generating a link key for connecting to the wireless device (Mizutani, Fig. 2, generate link key); connect to the wireless device using the link key (Mizutani, Fig. 2 and Par. 53-54, pairing complete & For more evidence see Par. 73 of Xie et al. US 20150372746 A1).
However, Mizutani does not teach the device further comprising: 
 Yokomitsu teaches wearable camera 10 (i.e. device) deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless device) (Yokomitsu, Figs. 5-6 and Pars. 104-107).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into Mizutani to support periodic execution of set up of wireless communication.
However, the combination of Mizutani and Yokomitsu does not explicitly mention “initiate a timer” for determining “a lapse of a certain time (for example, 12 hours)” as taught above.
Murayama teaches a real-timer processing is started up, "temporary PIN code valid time (minutes)" is decremented every time. Accordingly, if the value obtained by decrementing becomes zero, this means that the valid time period has elapsed, then the PIN code is deleted (Murayama, Fig. 12 and Pars. 79, 93) & PIN code is known as pairing information (Murayama, Pars. 48-49)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into the combination of Mizutani and Yokomitsu to reserves the data accordingly.
However, the combination does not teach wherein the device is associated with a first user account and the wireless device that is associated with a second user account different from the first user account.
Robert teaches such feature (Abstract and Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Robert into the combination of Mizutani and Yokomitsu to securely paired with each other device of each other user.

Regarding claim 2, the combination of Mizutani, Yokomitsu, Murayama and Robert teaches previous claim. The combination further teaches the device of claim 1, wherein the at least one processor is further configured to: reconnect to the wireless device using the link key when a request to reconnect to the wireless device is received prior to the timer reaching a timeout value (after disconnected at S13, reconnect with CTB device by repeat S2-S7 (Yokomitsu, Fig. 6 and Pars. 128-129) before predetermined timer elapsed (Yokomitsu, Fig. 6, S8 and s125).

Regarding claim 9, the combination of combination of Mizutani, Yokomitsu, Murayama, and Robert teaches previous claim.  The combination further teaches the device of claim 1, wherein the at least one processor is further configured to: transmit an indication to the wireless device that the link key corresponds to a temporary pairing which indicates that that the wireless device should, automatically and without user input (Murayama, Pars. 27-30), delete the link key when a timer initiated upon disconnecting from the device reaches the timeout value without having reconnected to the device using the link key (Yokomitsu, Fig. 5 and Pars. 104-107).


Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20130258408 A1) in view of Yokomitsu et al. (US 20180176500 A1), Murayama (US 20070201389 A1) and Robert (US 20210044968 A1) and in further view of Batra et al. (US 20200322788 A1).

Regarding claim 3, the combination of Mizutani, Yokomitsu, Murayama, and Robert teaches previous claim.
However, the combination does not teach the device of claim 1, wherein the device is paired with, and connected to, another wireless device using another link key when the request to temporarily pair with the wireless device is received.
Batra teaches the primary device 130-a (i.e. device) use cross-transport key derivation to derive the LTK (i.e. derived LTK is link key) and distribute to the device 110-a (i.e. wireless device) for BR/EDR transport/connection with the device 110-a (i.e. wireless device) (Batra, Pars. 57-58) when/while the two devices 130 (e.g., device 130-a (i.e. device) and device 130-b (i.e. another device) are connected using the LTK (i.e. another link key) for LE transport/connection (Batra, Fig. 1 and Par. 54)).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Batra into the combination of Mizutani, Yokomitsu, Murayama and Robert for the source device to connect with either of the two connected devices.

Regarding claim 4, the combination of combination of Mizutani, Yokomitsu, Murayama, Robert, and Batra teaches previous claim.  The combination further teaches the device of claim 3, wherein the device and the other wireless device are associated with the first user account and the wireless device is associated with the second user account (Robert, Fig. 1), and wherein the request comprises a user request received via a user interface displayed by the device (Mizutani and Par. 51).

Regarding claim 6, the combination of combination of Mizutani, Yokomitsu, Murayama, Robert, and Batra teaches previous claim.  The combination further teaches the device of claim 4, wherein the at least one processor is further configured to: continue to store the other link key after disconnecting with the other wireless device including when the timer reaches the timeout value without having reconnected with the other wireless device using the other link key (Murayama, Pars. 47-48, 59). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20130258408 A1) in view of Yokomitsu et al. (US 20180176500 A1), Murayama (US 20070201389 A1) and Robert (US 20210044968 A1) and in further view of Batra et al. (US 20200322788 A1) and further in further view of Sinibaldi et al.  (US 10063688 B1).

Regarding claim 5, the combination Mizutani, Yokomitsu, Murayama, Robert, and Batra teaches previous. The combination further teaches device of claim 4, wherein the at least one processor is further configured to: securely store the other link key on “security database’ (Link Key (pairing information) for device 130-a and device 130-b is stored in ‘security database’ (Batra, Par. 54) & Table 702 stores permanent pairing information (Murayama, Pars. 47-49)) and not store the link key on the server (manages "temporary pairing information" without storing the temporary pairing information (Murayama, Pars. 28-30)).
However, the combination does not explicitly mention the security database is on a server.
Sinibaldi teaches such feature ((Sinibaldi, Fig. 1 and Col. 11 Lines 45-65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sinibaldi into the combination of Mizutani, Yokomitsu, Murayama, Robert, and Batra to store the pairing information on server for storage in database.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 20130258408 A1) in view of Yokomitsu et al. (US 20180176500 A1), Murayama (US 20070201389 A1) and Robert (US 20210044968 A1) and in further view of Batra et al. (US 20200322788 A1), and further in further view of Sarkar et al. (US 20190289653 A1).

Regarding claim 7, the combination Mizutani, Yokomitsu, Murayama, Robert, and Batra teaches previous. The combination further teaches the device of claim 4, wherein the wireless device and other wireless device comprise wireless audio output devices (Batra, Fig. 1 and Pars. 46-48, primary device 130a (i.e. device) and device 130b (i.e. another wireless device) are earbuds). 
The combination further teaches audio is streamed between the device 110-a (i.e. wireless device) and paired device 115-a (paired device comprising: primary device 130a (i.e. device) and device 130b (i.e. another wireless device) (Batra, Fig. 1 and Par. 42).
However, the combination does not explicitly teach the device wherein the at least one processor is further configured to: stream a first audio stream to the wireless device and concurrently stream a second audio stream to the other wireless device.
Sarkar teaches the system (Fig. 6 and Par. 49), wherein processor of the endpoint (Sarkar, Fig. 3A and Par. 59) communicates/streams call audio to the first wireless headset communicate/stream audio (Sarkar, Fig. 4B, step 452 and Par. 60) and to the second wireless headset (Sarkar, Fig. 4B, step 462 and Par. 65).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sakar into the combination of Mizutani, Yokomitsu, Murayama, Robert, and Batra to provide secure conference call.

Regarding claim 8, the combination of Mizutani, Yokomitsu, Murayama, Robert, Batra and Sakar teaches previous.  The combination further teaches the device of claim 7, wherein the at least one processor is further configured to: continue to stream the first audio stream to the wireless device after disconnecting from the other wireless device (communicates/streams call audio to the first wireless headset when the call endpoint is not connected (i.e. disconnected) to the second headset (Sarkar, Fig. 4B, step 452)). 


Claims 10, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Mizutani et al. (US 20130258408 A1) and Robert (US 20210044968 A1).

Regarding claim 10, Batra teaches a method (Batra, Fig. 10) comprising: wherein the wireless DB2/ 41741937.1Page 3 of 13Application No.: 16/428,652Docket No.: 122202-6324 (P41804US 1) device is paired with the electronic device (Batra, Fig. 1 and Pars. 54-55, primary device 130a (i.e. electronic device) is paired with device 130b (i.e. wireless device)) and the wireless device is not paired with the other electronic device (Batra, Fig. 1 and Pars. 54-55, device 130b (i.e. wireless device) is not paired with device 110-a (i.e. another electronic device)); generating a link key for a connection between the other electronic device and the wireless device (Batra, Fig. 1 and Pars. 56-58, derived LTK (i.e. link key), the device 110-a (i.e. another electronic device)), the link key being different than another link key used by the electronic device to connect to the wireless device (Batra, Fig. 1 and Pars. 54-58, LTK (i.e. another link key) for LE transport/connection between device 130-a (i.e. electronic device) and device 130b (i.e. wireless device)); and transmitting the link key to the wireless device and the other electronic device (Batra, Fig. 1 and Pars. 54-58, the device 130a (i.e. electronic device) distributes the derived LTK (i.e. link key) to the device 110-a (i.e. another electronic device) and sends device 110-a connection information including link key to the secondary device 130-b (i.e. electronic device)), wherein the other electronic device is configured to initiate a connection with the wireless device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key (Batra, Fig.1 and Par. 58) without having paired with the wireless device (Batra, Fig.1 and Par. 60).
However, Batra does not explicitly teach the method further comprising: receiving, by electronic device and from another electronic device, a request to connect to wireless device that is connected to electronic device; and the link key generating in response to the request.
Mizutani teaches such feature (Mizutani, Fig. 2 and Par. 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Mizutani into Batra to generate pairing information in response to the request.
However, the combination does not teach wherein the electronic device and the wireless device that are associated with a first user account and the other electronic device that is associated with a second user account different from the first user account.
Robert teaches such feature (Abstract and Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Robert into the combination of Batra and Mizutani to securely paired with each other device of each other user.

Regarding claim 18, Batra teaches a system (Batra, Fig. 1) comprising: an electronic device (Batra, Fig. 1, device 110-a (i.e. electronic device)) comprising a memory and at least one processor (Batra, Fig. 10) configured to: (Batra, Fig. 1 and Pars. 54-55, primary device 130a (i.e. proximate electronic device) is paired with device 130b (i.e. wireless audio output device)), wherein the electronic device is not paired with the wireless audio output device (Batra, Fig. 1 and Pars. 54-55, device 110-a (i.e. electronic device) is not paired with device 130b (i.e. wireless audio output device)); receive, from the proximate electronic, a link key for connecting to the wireless audio output device (the device 130a (i.e. proximate electronic device) distributes the derived LTK (i.e. link key) to the device 110-a (i.e. electronic device) and sends device 110-a connection information including link key to the secondary device 130-b (i.e. wireless audio output device) (Batra, Fig. 1 and Pars. 54-58) for secondary device 130-b connecting to the device 110 (Batra, Par. 65)); initiate a Bluetooth connection with the wireless audio output device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key (Batra, Fig.1 and Par. 58) and without having paired with the wireless audio output device (Batra, Fig.1 and Par. 60); and stream the audio to the wireless audio output device via the Bluetooth connection (audio is streamed between the device 110-a (i.e. electronic device) and paired device 115-a (paired device 115-a comprising: primary device 130a (i.e. proximate electronic device) and device 130b (i.e. wireless audio output device)) (Batra, Fig.1 and Pars. 42, 47-48).
However, Batra does not explicitly teaches the system further comprising: transmit, to the proximate electronic device, a request to stream audio to the wireless audio output device connected to the proximate electronic device; and the link key is received in response to the request.
Mizutani teaches such feature (Mizutani, Fig. 2 and Par. 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Mizutani into Batra to generate pairing information in response to the request.
However, the combination does not teach wherein the proximate electronic device and the wireless audio output device are associated with a first user account and the electronic device is associated with a second user account differs from the first user account.
Robert teaches such feature (Abstract and Fig. 1).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Robert into the combination of Batra and Mizutani to securely paired with each other device of each other user.

Regarding claim 19, the combination of Batra, Mizutani and Robert teaches previous claim.  The combination further teaches the system of claim 18, wherein the at least one processor is configured to transmit the request responsive to a user request received by the electronic device via a user interface displayed by the electronic device with an indication of an availability of the wireless audio output device (Mizutani and Par. 51, reply signal (i.e. indication of indication of an availability of the wireless audio output device), and wherein the at least one processor of the electronic device is further configured to: receive, from the proximate electronic device, a communication address for connecting to the wireless audio output device in conjunction with receiving the link key (Batra, Fig. 1 and Par. 57 & For more evidence see Fig. 4 of Khawawneh et al. US 20090081999 A1); and initiate the Bluetooth connection with the wireless audio output device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a) based at least in part on the link key and the communication address (Batra, Fig.1 and Par. 58) and without having paired with the wireless audio output device (Batra, Fig.1 and Par. 60). 

Regarding claim 21, the combination of Batra, Mizutani and Robert teaches previous claim.  The combination further teaches the system of claim 18, wherein the electronic device and the proximate electronic device each comprise one of a laptop computer, a smartphone, a tablet device, a smart speaker, a set-top box, a content streaming device, or a watch, and wherein the wireless audio output device comprises one of a headphone or an earbud (Batra, Fig. 1).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Mizutani et al. (US 20130258408 A1) and Robert (US 20210044968 A1) and in further view of Xie et al. (US 20150372746 A1)

Regarding claim 11, the combination of Batra, Mizutani and Robert teaches previous claim.  The combination further teaches the method of claim 10, further comprising: transmitting, to the wireless device, the communication address corresponding to the other electronic device in conjunction with transmitting the link key to the wireless device (Batra, Fig. 1 and Par. 57, primary device 130a (i.e. electronic device), device 130b (i.e. wireless device), device 110-a (i.e. another electronic device); and transmitting, to the other electronic device, another communication address corresponding to the wireless device in conjunction with transmitting the link key to the other electronic device (Batra, Fig. 1 and Par. 58, primary device 130a (i.e. electronic device), device 130b (i.e. wireless device), device 110-a (i.e. another electronic device), wherein the other electronic device is configured to initiate the connection with the wireless device based at least in part on the link key and the other communication address corresponding to the wireless device without having paired with the wireless device (Batra, Fig.1 and Par. 60). 
However, the combination does not explicitly teach the method of claim 10, further comprising:  receiving, from the other electronic device, a communication address corresponding to the other electronic device.
Xie teaches such feature (Xie, Par. 70-76). Xie also teaches the two devices that have paired once may establish a BLUETOOTH connection using a previously stored BD address and link key at a next connection without the pairing process (Xie, Par. 70-76).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Xie into the combination of Batra, Mizutani and Robert to receive BLUETOOTH device (BD) address from nearby device.

Regarding claim 12, the combination of Batra, Mizutani, Robert and Xie teaches previous claim.  The combination further teaches the method of claim 11, further comprising: initiating, by the other electronic device and without having paired with the wireless device (Batra, Fig. 1 and Par. 49, a device 110-a attempting to connect to a paired device 115-a), the connection with the wireless device using the link key and the communication address corresponding to the wireless device (Batra, Fig.1 and Par. 60),

Regarding claim 13, the combination of Batra, Mizutani, Robert and Xie teaches previous claim.  The combination further teaches the method of claim 12, wherein the connection initiated by the electronic device with the wireless device without having paired with the wireless device comprises a Bluetooth connection (Batra, Fig.1 and Par. 48, 60)


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Mizutani et al. (US 20130258408 A1) and Robert (US 20210044968 A1) and in further view of Khasawneh et al. (US 20090081999 A1).

Regarding claim 14, the combination of Batra, Mizutani and Robert teaches previous claim.  
However, the combination fails to teach the method of claim 10, further comprising: automatically, and without user input, reconnecting to the wireless device using the other link key upon termination of the connection between the wireless device and the other electronic device. 
Khasawneh teaches if one or more connections get dropped, then the conference hub page (connect or reconnect) those dropped connections (Fig. 1 Pars. 55-58).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Khasawneh into the combination of Batra, Mizutani and Robert to implement a flexible paging scheme for a connection or reconnection.


Claims 15 is under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Mizutani et al. (US 20130258408 A1) and Robert (US 20210044968 A1) and in further view of Iinuma et al. (US 20120084446 A1).

Regarding claim 15, the combination of Batra, Mizutani and Robert teaches previous claim. 
However, the combination does not explicitly teach claim 15.
Iinuma teaches the method of claim 10, further comprising: receiving, by the electronic device, a request to reconnect with the wireless device while the wireless device is connected to the other electronic device (Iinuma, Fig. 1 and Par. 32, device 1 sends a connection request to the electronic device 3 for connecting to the connection target electronic device 3 while electronic device 3 is connected to the electronic device 2); and reconnecting, responsive to receiving the request, to the wireless device using the other link key, wherein the reconnecting causes the wireless device to disconnect from the other electronic device (Iinuma, Fig. 1 and Par. 35, disconnect the connection between the electronic device 3 and the electronic device 2). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Iinuma into the combination of Batra, Mizutani and Robert to allow the switching of connections between multiple devices.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Mizutani et al. (US 20130258408 A1) and Robert (US 20210044968 A1) and in further view of Iinuma et al. (US 20120084446 A1) and further in further view of Yokomitsu et al. (US 20180176500 A1).

Regarding claim 16, the combination of Batra, Mizutani, Robert and Iinuma teaches previous claim.  
However, the combination fails to teach the method of claim 15, wherein the wireless device is configured to delete the link key (i.e. pairing information) for the connection with the other electronic device after reconnecting to the electronic device. 
Yokomitsu teaches after the reconnection (Fig. 6, S2-s7), wearable camera 10 (i.e. device) deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless device) (Yokomitsu, Figs. 5-6, S9 and Pars. 104-107). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into the combination of Batra, Mizutani, Robert and Iinuma to support periodic execution of set up of wireless communication.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Batra et al. (US 20200322788 A1) in view of Mizutani et al. (US 20130258408 A1) and Robert (US 20210044968 A1) and in further view of Yokomitsu et al. (US 20180176500 A1) and Murayama (US 20070201389 A1).

Regarding claim 20, the combination of Batra, Mizutani and Robert teaches previous claim.  
However, the combination fails to teach claim 20.
Yokomitsu teaches the system of claim 18, wherein the at least one processor of the electronic device is further configured to:  (Yokomitsu, Figs. 5-6 and Pars. 104-107, wearable camera 10 deletes pairing information, after a lapse of a certain time (for example, 12 hours) from a last communication time (i.e. disconnecting) from the common trigger box 100a (i.e. wireless audio output device)); reconnect to the wireless audio output device using the link key when a reconnection request is received from the wireless audio output device (Fig. 6, S2-S7) prior to the timer reaching a timeout value (Fig. 6, S8); and automatically and without user input, delete the link key when the timer reaches the timeout value without having received the reconnection request from the wireless audio output device (Fig. 6, S9). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Yokomitsu into the combination of Batra, Mizutani and Robert to support periodic execution of set up of wireless communication.
However, the combination of Batra, Mizutani, Robert and Yokomitsu does not explicitly mention “initiate a timer” for determining “a lapse of a certain time (for example, 12 hours)” as taught above.
Murayama teaches a real-timer processing is started up, "temporary PIN code valid time (minutes)" is decremented every time. Accordingly, if the value obtained by decrementing becomes zero, this means that the valid time period has elapsed, then the PIN code is deleted (Murayama, Fig. 12 and Pars. 79, 93) & PIN code is known as pairing information (Murayama, Pars. 48-49)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Murayama into the combination of Mizutani and Yokomitsu to reserves the data accordingly.


Response to Arguments
Applicant's arguments with respect to claims 1, 10 and 18 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Watson et al. US 9924010 B2

Seo US 20140099889 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/1/2022